United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 14-3229
                        ___________________________

                            United States of America

                       lllllllllllllllllllll Plaintiff - Appellee

                                          v.

                           Manuel Maldonado Aguilar

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                for the Eastern District of Arkansas - Little Rock
                                 ____________

                             Submitted: May 11, 2015
                               Filed: July 2, 2015
                                 [Unpublished]
                                 ____________

Before WOLLMAN, SMITH, and BENTON, Circuit Judges.
                          ____________

PER CURIAM.

      Manuel Maldonado Aguilar (Maldonado) was convicted by a jury of conspiracy
to possess with intent to distribute at least five but less than fifty grams of
methamphetamine, in violation of 21 U.S.C. §§ 846, 841(a)(1), and 841(b)(1)(A).1
On appeal, Maldonado argues that the district court2 erred in denying his motion for
judgment of acquittal and in calculating the amount of methamphetamine attributable
to him. We affirm.

        The facts elicited at Maldonado’s trial are presented in the light most favorable
to the jury’s verdict. See United States v. Castillo, 713 F.3d 407, 411 (8th Cir. 2013).
In August 2011, Arkansas police conducted a traffic-violation stop of a Jeep being
driven by Julio Rapan. Rapan consented to a search of the Jeep, and officers
discovered approximately 4.6 kilograms of methamphetamine hidden in the vehicle’s
spare tire.     Rapan agreed to cooperate in a controlled delivery of the
methamphetamine. Rapan was fitted with a recording device and was told by his
supplier in a recorded call to meet Oswaldo Larranaga Lizarraga (Larranaga) in a
drug-store parking lot in Little Rock, where officers were positioned to observe the
transaction. Rapan drove to the meeting place and parked the Jeep. Shortly thereafter,
officers observed two Hispanic males, later identified as Maldonado and Larranaga,
arrive in a Dodge and park next to Rapan. Officers ran the license plate of the Dodge
and learned that it was registered to Maldonado at a residence on Mansfield Drive.
Additional officers were dispatched to monitor the Mansfield Drive residence.

      In the meantime, Larranaga exited the Dodge and entered the Jeep, while
Maldonado remained behind the wheel of the Dodge. Rapan then complied with
Larranaga’s direction to drive the Jeep to a nearby restaurant, with Maldonado

       1
        This was Maldonado’s second jury trial on these charges. Maldonado appealed
the guilty verdict in his first trial, and a panel of this court reversed his conviction and
remanded for a new trial after concluding that Maldonado was prejudiced by an
alternate juror’s presence in the jury room during deliberations. See United States v.
Aguilar, 752 F.3d 1148, 1149 (8th Cir. 2014).
       2
       The Honorable Brian S. Miller, Chief Judge, United States District Court for
the Eastern District of Arkansas.

                                            -2-
following them in the Dodge. During this short drive, Rapan’s recording device
captured Larranaga explaining that he was going to “unload the [Jeep]” and
instructing Rapan to wait at the restaurant for Larranaga to return with the Jeep.
When the Jeep and the Dodge arrived at the restaurant parking lot, Rapan exited the
Jeep and went into the restaurant, and Larranaga moved into the driver’s seat of the
Jeep and drove away from the restaurant. Maldonado followed in the Dodge.

       The two vehicles traveled in tandem for several miles, until their paths diverged
at a stop sign. Although both vehicles eventually arrived at the Mansfield Drive
residence and parked in the driveway, the Jeep took a more direct route to the
residence and arrived first, while the Dodge took a more circuitous route through the
surrounding neighborhood before pulling into the driveway behind the Jeep. An
officer explained at trial that by taking this indirect route to the Mansfield Drive
residence, Maldonado engaged in a “heat run,” the purpose of which was to try and
detect whether he was being followed by law enforcement.

        Shortly after Maldonado arrived at the Mansfield Drive residence, officers
converged on the scene, entered the residence to secure it, and arrested Larranaga and
Maldonado. Maldonado consented to a search of the residence, and officers recovered
approximately $46,000 from a shoebox in the master bedroom closet; a loaded .22-
caliber revolver from a master bedroom night stand; an electronic scale from a kitchen
utility closet, later testing of which revealed the presence of methamphetamine; and
several spare tires and tire-disassembly tools from the back yard. Maldonado
disavowed ownership of the $46,000, telling officers that he was holding the money
for a friend whose name he could not recall.

       Maldonado moved for a judgment of acquittal at the close of the government’s
evidence and again at the close of all the evidence, arguing that the government had
failed to prove that he had conspired with Rapan and Larranaga to possess with intent
to distribute the methamphetamine recovered from the Jeep. The district court

                                          -3-
overruled both motions, concluding that “the government has put on enough evidence
for the case to go to the jury.” After several hours of deliberation, the jury found
Maldonado guilty of conspiracy to possess with intent to distribute at least five but
less than fifty grams of methamphetamine. Based on the jury-found quantity of
methamphetamine, Maldonado faced a statutory minimum sentence of five years and
a statutory maximum sentence of forty years in prison under § 841(b)(1)(B). The
Presentence Investigation Report (PSR), however, attributed to Maldonado the entire
4.6-kilogram quantity of methamphetamine recovered from the Jeep, leading to a base
offense level of 38 under § 2D1.1 of the U.S. Sentencing Guidelines Manual
(U.S.S.G. or Guidelines), which, coupled with a Category I criminal history score,
resulted in an advisory Guidelines sentencing range of 235 to 293 months’
imprisonment. Neither party objected to the facts set forth in the PSR, and the district
court “adopt[ed] the report as written.” Maldonado argued for a departure or variance
from the Guidelines range, asserting as relevant here that his role in the conspiracy
was limited and that the entire 4.6-kilogram quantity of methamphetamine was not
foreseeable to him. The district court rejected Maldonado’s arguments and sentenced
him to 235 months’ imprisonment, the bottom of the advisory Guidelines sentencing
range.

       Maldonado first argues that the district court erred in denying his motions for
judgment of acquittal because there was insufficient evidence on which a reasonable
juror could find him guilty of conspiracy. We review de novo the denial of a motion
for judgment of acquittal and will affirm if any rational jury could have found the
evidence sufficient to prove the essential elements of the charged offense beyond a
reasonable doubt. United States v. Aponte, 619 F.3d 799, 804 (8th Cir. 2010). We
view the evidence in the light most favorable to the jury’s verdict and accept all
reasonable inferences that support the verdict. Id. To prove the conspiracy, the
government was required to establish beyond a reasonable doubt that Maldonado
reached an agreement with at least one other person to possess the methamphetamine
with intent to distribute, that Maldonado voluntarily and intentionally entered into the

                                          -4-
agreement, and that Maldonado knew the essential purpose of the agreement when he
entered into it. United States v. Jackson, 610 F.3d 1038, 1044 (8th Cir. 2010).
Conspiracy may be proved by either direct or circumstantial evidence, see id., and a
defendant who played only a minor role may nevertheless be convicted “so long as the
government proves beyond a reasonable doubt that he . . . was a member of the
conspiracy,” United States v. Lopez, 443 F.3d 1026, 1030 (8th Cir. 2006) (en banc).

       The evidence set forth above was sufficient for a reasonable jury to conclude
that Maldonado, Rapan, and Larranaga had a common purpose and plan to deliver the
methamphetamine in the Jeep to Maldonado’s residence and to “unload” the
methamphetamine there for further distribution. Contrary to his assertions on appeal,
Maldonado did more than simply provide Larranaga with a ride to pick up the Jeep
at the drug store. Maldonado followed the Jeep from the drug-store parking lot to the
restaurant, waited for Larranaga to take control of the Jeep, followed the Jeep for
several miles after it left the restaurant, and engaged in a “heat run” before eventually
parking behind the Jeep at his Mansfield Drive residence. Moreover, the spare tires
and tire-disassembly tools, the electronic scales with methamphetamine residue, and
the dubiously explained $46,000 in cash recovered from Maldonado’s residence
constitute further evidence from which a reasonable jury could conclude that
Maldonado was a knowing participant in the conspiracy to possess and distribute the
methamphetamine. Considering the evidence presented at Maldonado’s trial in its
entirety, see Jackson, 610 F.3d at 1044, and keeping in mind our “very strict” standard
of review, United States v. Malloy, 614 F.3d 852, 861 (8th Cir. 2010) (citations
omitted), we cannot say that no reasonable jury could have found Maldonado guilty
of the charged offense beyond a reasonable doubt. The district court thus did not err
in denying Maldonado’s motions for judgment of acquittal.

      Maldonado next argues that his sentence is “invalid” because the government
presented no evidence and the district court made no finding that the conspiracy’s 4.6
kilograms of methamphetamine were foreseeable to him. This argument is without

                                          -5-
merit. A conspiracy defendant’s drug-quantity objection requires the district court to
determine whether the quantity attributed by the PSR was reasonably foreseeable to
him. United States v. Montanye, 996 F.2d 190, 192 (8th Cir. 1993) (en banc). In the
absence of such an objection, the district court is under no obligation to make
foreseeability findings. Id. Similarly, “the Government’s obligation to present
evidence in support of a PSR’s factual statements,” including drug quantity, “only
arises for the facts the defendant disputes.” Id. at 193. As noted above, Maldonado
did not object to the drug quantity attributed to him in the PSR, and the district court
adopted the PSR—including the drug quantity attributed to Maldonado—in its
entirety. We conclude that the district court did not err, plainly or otherwise, in
sentencing Maldonado. See id. at 192 (noting that plain-error review applies when
issues are not raised in district court); United States v. Douglas, 646 F.3d 1134, 1137
(8th Cir. 2011) (stating that a court may accept as true facts in PSR to which defendant
did not object).

      The judgment is affirmed.
                      ______________________________




                                          -6-